Citation Nr: 1137688	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-24 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiovascular disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for otitis media, right ear.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an acquired psychiatric disability.

6.  Entitlement to an increased rating for bilateral hearing loss, currently rated 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to March 1963.

This matter came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned Veterans Law Judge; the transcript is of record.

In September 2009, the Board remanded the issues of whether new and material evidence had been received to reopen the claim of entitlement to service connection for cardiovascular disability; entitlement to service connection for otitis media, right ear; entitlement to service connection for migraine headaches; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for hearing loss, right ear; and, entitlement to a compensable disability rating for hearing loss, left ear.  In a May 2011 rating decision, the RO granted entitlement to service connection for hearing loss, right ear, and assigned a 10 percent disability rating to bilateral hearing loss, effective August 5, 2005.  The grant of service connection for hearing loss, right ear constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the Board will proceed with a decision on the merits as to entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability.  To date, the Veteran has not submitted a jurisdiction-conferring notice of disagreement as to the down-stream element of effective date, thus this issue is not currently in appellate status.  Id.

The issues of entitlement to service connection for otitis media, right ear, migraine headaches, and an acquired psychiatric disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied entitlement to service connection for heart condition; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's April 1996 decision which denied entitlement to service connection for heart condition is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran did not engage in combat with the enemy and supporting evidence does not corroborate his claimed in-service stressors.

4.  The Veteran has no higher than level IV hearing acuity in the right ear and level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The April 1996 decision denying service connection for heart condition is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence has not been received since the RO's April 1996 decision which denied entitlement to service connection for heart condition, and the claim of service connection is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  PTSD was not incurred in or aggravated during active military service.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  The criteria for the entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the cardiovascular issue, Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In September 2005, a VCAA letter was issued to the Veteran with regard to his claims of service connection for PTSD, hearing loss, right ear, and his claim for an increased rating for hearing loss, left ear.  In March 2006, a VCAA letter was issued to the Veteran with regard to his claims of service connection for PTSD, hearing loss, right ear, heart condition, and his claim for an increased rating for hearing loss, left ear.  Both VCAA letters predated the June 2006 rating decision.  Thereafter, in August 2007, a VCAA letter was issued to the Veteran with regard to the service connection and increased rating issues.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, and the information and evidence that will be obtained by VA.  The August 2007 notice informed the Veteran of the information and evidence necessary to establish a disability rating and effective date.  In March 2011, a VCAA letter was issued to the Veteran with regard to all issues in appellate status, to include the new and material cardiovascular issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letter notified the Veteran of what information and evidence is needed to reopen his claim of service connection, what information and evidence needed to substantiate his claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  Such notice complied with the requirements of Kent.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the March 2011 letter, the claim was again adjudicated in the May 2011 supplemental statement of the case.

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In May 2008, a Vazquez letter was issued to the Veteran, and the Board finds that such letter and the other VCAA letters issued constitute proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2009 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service medical records, and lay statements and testimony.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains VA examinations and etiological opinions with regard to his claimed PTSD and cardiovascular disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes, however, that with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

The evidence of record contains VA examination reports dated in February 2006 and February 2010, which assess his hearing loss.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the cardiovascular, PTSD, and bilateral hearing loss issues in appellate status.

New & material evidence

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claim will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1996, the Veteran filed a claim of service connection for a heart condition, as he asserted that his induction physical revealed a heart murmur and his military service aggravated his heart condition.  The evidence of record consisted of service treatment records and post-service VA outpatient treatment records.  

A May 1960 enlistment examination report reflects that his 'heart' was clinically evaluated as normal.  A chest x-ray was normal.  A notation of a heart murmur is not reflected in the examination report.  On a Report of Medical History completed by the Veteran in May 1960, he checked the 'No' boxes for 'pain or pressure in chest' and 'palpitation or pounding heart.'  Service treatment records do not reflect any treatment for a heart disability, or any symptomatology thereof.  A February 1963 separation examination reflects that his 'heart' was clinically evaluated as normal.  A chest x-ray examination was normal.  On a Report of Medical History completed by the Veteran in February 1963, he checked the 'No' boxes for 'pain or pressure in chest' and 'palpitation or pounding heart.'  

The Veteran underwent a mastoid operation on the left ear in August 1975 and on the right ear in February 1976.  A January 1976 chest x-ray was normal.  VA treatment records dated in March 1990 reflect that the Veteran has a long history of cardiac disease, including undergoing bypass surgery in 1981 and being cathed 8 times since then.  An August 1994 VA treatment record reflects that his coronary artery disease began when he was 39 years old, thus in or about 1979.  

An April 1996 rating decision denied entitlement to service connection for a heart condition.  The RO concluded that a heart condition was not shown in service, and there was no evidence to support a relationship to service.  The Veteran did not file a notice of disagreement, thus, the April 1996 RO decision is final.  38 U.S.C.A. § 7105.  

In July 2005, the Veteran filed a claim to reopen entitlement to service connection for heart condition.  He asserted that when surgery was conducted on his ears in the early 1970's, during the second surgery he suffered a problem with his heart.  In this regard, the Board notes that a new theory of entitlement does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2009) (The Board is required to consider all issues raised either by the claimant or by the evidence of record.); see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  The Board notes that at the April 2009 Board hearing the Veteran asserted that he had a heart murmur when he entered service, and the stress of service caused his heart problems.  

The Veteran has not submitted any new documentary evidence in support of his claim that he has a heart condition that is due to service, or that he has a heart condition that is due to ear surgery.  

Updated VA outpatient treatment records have been associated with the claims folders which reflect a history of coronary artery disease, but there is no reference to an etiological relationship to service or ear surgery.

In March 2006, the Veteran underwent a VA examination regarding his claimed heart condition.  The examiner noted that the Veteran has many risk factors for coronary artery disease to include male gender, obesity, and hyperlipidemia.  The examiner stated that his heart condition was best defined as coronary artery disease status post coronary artery bypass graft surgical intervention.  There was no objective medical literature that allows for a relationship between ear condition/ear surgery and coronary artery disease.  The Veteran's heart condition defined as coronary artery disease status post coronary artery bypass graft surgical intervention is not caused by and is not due to an in-service event or service-connected condition.  The Veteran's coronary artery disease status post coronary artery bypass graft surgical intervention is not due to an ear condition or ear surgery.  To report, otherwise, would only be done with speculation as there is no objective medical literature that supports a relationship claimed by the Veteran.

The "new" evidence received in support of the Veteran's claim is in the form of his lay statements and hearing testimony before the Board.  The Board notes, initially, that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  Moreover, the Veteran's testimony before the Board is cumulative and redundant of the contentions already of record.  In his original March 1996 informal claim of service connection, the Veteran made the same assertions that he had a heart murmur upon entry into service, and the stress of service aggravated his heart condition.  He is essentially making identical lay assertions in his testimony before the Board as to the etiology of his heart condition.  Such testimony is essentially cumulative and redundant of the previous lay statements of the Veteran that he believed his heart condition was due to stress incurred in service.  The "new" testimony continues to reiterate his assertions of a belief that his heart condition is due to service, but the testimony, or other evidence of record, does not support a correlation between service and his coronary artery disease.  The Veteran  has not submitted any medical evidence in support of this lay assertion, and as detailed a March 2006 VA examiner provided a negative etiological opinion with regard to any relationship to service.  He has not submitted any medical evidence or a medical opinion to refute the opinion of the VA examiner in support of his claim to reopen.  

With regards to his assertion that his coronary artery disease is due to ear surgeries conducted in the 1970's, the Veteran has not submitted any medical evidence in support of such a theory.  Coronary artery disease was not shown until in or about 1979 which was several years after his ear surgeries.  Again, lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim of service connection.  

The new evidence received in support of the claim to reopen, in the form of lay statements and testimony, does not show that the Veteran's coronary heart disease is etiologically due to service or due to ear surgeries conducted post-service in the 1970's.  There has been no competent medical evidence of record linking the Veteran's coronary artery disease to service nor to his ear surgeries.  While the Veteran is competent to report his symptoms, the etiology of his coronary artery disease is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claim of service connection for cardiovascular disability is medical evidence suggesting a link between the claimed disability and his service, or a service-connected disability.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for cardiovascular disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran contends that he is entitled to service connection for PTSD.  Throughout the current appeal, the Veteran has maintained that, while patrolling the Russia-Czechoslovakia border for 6-16 days at a time, he was fearful of being killed by enemy forces.  In addition, he maintained that some fellow servicemen went missing, that he had seen other fellow servicemen who had been killed, and that in 1962 he was assigned to clean up after another soldier who had committed suicide.  See, e.g., T. at 25-28.

The Veteran provided the surname, which began with the letter "C," of the Veteran who committed suicide in 1962.  In a May 2006 Memorandum, the RO stated that it was unable to verify the soldier's suicide death as the name provided by the Veteran was not on the casualty list.  

While recognizing the Veteran's honorable service, the Board finds that there is no evidence that the Veteran participated in combat during active service.  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  The Board acknowledges that the Veteran served during the 'Cold War' and claims stressful experiences during his foreign service.  The Board has considered the fear-related presumption under 38 C.F.R. § 3.304(f)(3); however, the Board does not find that in service he "experienced, witnessed, or was confronted with an event or circumstance" that involved actual or threatened death or serious injury or a threat to the physical integrity of himself or others.  Id.  Certainly what he has described was nothing along the lines of "an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  Id.  Because the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  The Board does not find that that the Veteran's reports constitute fear of hostile military or terrorist activity as there is no indication that the Veteran experienced, witnessed, or confronted an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.
Accordingly, the question which must be resolved in this decision is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f), as discussed above.  

The Board acknowledges the statements and testimony made by the Veteran as to his experiences during his period of service; however, by law his statements that these events occurred are insufficient, by themselves, to establish entitlement to service connection.  Because the record does not persuasively show participation in combat, the claimed stressors must be corroborated.  The Board stresses that mere presence in a combat zone is not sufficient, solely in and of itself, to support a diagnosis of PTSD.  A stressor must consist of an event during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board must, therefore, conclude that based on the above there is no evidence to substantiate that the Veteran's claimed in-service stressors occurred.

In January 2010, the Veteran was afforded a VA psychiatric examination, to determine whether he has PTSD due to his military service.  The examiner indicated that the claims file was reviewed and provided a detailed description of the Veteran's complaints and clinical findings.  The Veteran reported that service along the Russian and Chzevolakian borders was "hell" and "if you didn't do what was told, you could get kicked up [side] the head."  Sometimes he was in the back of a jeep and the temperatures were cold and he was doing some spy work along the border and he would have to pull guard and do KP duty.  He said nobody wanted to be there and everybody took it out on each other.  He denied being fired on.  He stated that he helped clean up in the aftermath of a suicide of a soldier named "C."  He reported that there was tension on the border and he saw the graves of Jews.  

Upon mental status examination, the examiner diagnosed alcohol dependence in sustained full remission and anxiety disorder, not otherwise specified.  The examiner stated that PTSD was not found.  Regarding his current mixed complaints of anxiety and depression, these symptoms were not caused by or a result of active service.  There is no objective evidence to support such a relationship.  There is no evidence of a chronic mental disorder that had its onset in service or within a short duration of service.  The examiner noted that in 1977, he underwent a psychiatric evaluation because of financial hardship but there was no mention of a link to trauma exposure.  In a test of potential malingering of symptoms he endorsed symptoms that were inconsistent with symptoms of patients with genuine anxiety and depressive disorders.  It would require speculation to link his present symptoms to his alleged stressor events almost 50 years ago.  The examiner opined that maladaptive coping had contributed to his anxiety and depressive symptoms.  Regarding the various mental health diagnoses, it would require speculation to state how the practitioners came up with their diagnoses without objective evidence to support the diagnoses.  

In adjudicating a claim of entitlement to service connection for PTSD, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record or adequate quotation from recognized medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the current evidence of record, the Board finds that the totality of the competent evidence is against the claim of service connection for PTSD.  As noted above, in order to prevail on a claim of service connection for PTSD, there must be medical evidence diagnosing the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In this case, the Veteran has asserted general stressors related to stressful experiences during service; however, such stressors are not capable of verification.  The reported suicide by "C" was not able to be verified through proper channels.  As it is not shown the Veteran engaged in combat, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  This has not occurred.

Additionally, the Veteran was examined by a VA examiner in January 2011, to determine whether he had PTSD which was related to service.  After a comprehensive examination of the Veteran and a review of the claims file, the examiner concluded that the Veteran did not meet any of the criteria for a diagnosis of PTSD. 

The Board has given consideration to the diagnosis of PTSD reflected in the VA outpatient treatment records.  In June 2005, the Veteran was seen for interview assessment and psychological testing for PTSD.  He spoke of having bad experiences in service.  He reported patrolling the Czech border in jeeps and observation posts.  He reported that his friend "C" committed suicide.  He reported seeing men who had been killed and hearing of friends that were killed.  He received a score of 105 on the Mississippi Scale for Combat-Related PTSD and it was noted that a cutoff score of 107 was suggested for Vietnam, combat-related PTSD.  On the Minnesota Multiphasic Personality Inventory 2, he achieved a score of 1 of the validity scales typically obtained by persons claiming virtues and denying negative characteristics to a greater extent than most people.  Extreme denial and defensiveness were likely.  The examiner diagnosed PTSD.  In April 2007, the Veteran was screened for possible admission to the PTSD clinical team program.  The examiner noted that he reported a pattern of symptomatology consistent with individuals who suffer from PTSD such as anger management, nightmares, intrusive thoughts, isolation, and hypervigilance as his primary difficulties.  The Veteran reported that he did not witness specific traumas but rather witnessed the aftermath of a suicide and also lived under constant fear of harm or death.  He reported that being in the military was stressful and it is something that he tries to forget.  He did not like people telling him what to do.  He would be in trouble often and be sent to do undesirable duties like KP.  He had, and continues to have, anger management difficulties.  He also took issue with demeaning behavior from superior offices.  When assigned to border patrol between Russia and Czechoslovakia, he was constantly afraid that soldiers on the other side of the border would shoot at him.  He reported that when a soldier committed suicide he was assigned to clean up detail afterwards.  He denied being in combat but reported border patrol at an observation post and he reported handling and retrieving dead bodies in a bunker, not a battlefield.  The examiner stated that while a definitive diagnosis could not be made based on a brief screening interview, the Veteran did report symptoms consistent with individuals who suffer from moderate-severe levels of PTSD.  The Axis I diagnoses were PTSD, general anxiety disorder, and depressive disorder not otherwise specified.  

While the PTSD diagnoses are acknowledged, service connection for PTSD is not warranted as the PTSD diagnosis cannot be deemed to be based upon a verified in-service stressor.  The diagnosis was based in part on the reported suicide which was unable to be verified, and otherwise unverified stressors that did not occur during a period of hostile military or terrorist activity.  As discussed, the existence of a valid service stressor is a factual question for VA adjudicators, based on an assessment of the credibility and probative weight of all the evidence.  The Board is not bound to accept the Veteran's uncorroborated accounts of alleged stressors during service, nor is the Board required to accept the unsubstantiated opinions that alleged PTSD had its origins in service.  Where the claimed stressor is not related to combat, "credible supporting evidence" is required and "the appellant's testimony, by itself, cannot as a matter of law, establish the occurrence of a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The Veteran has not provided sufficient detail to allow for verification of any of his claimed stressors, and the stressor pertaining to the suicide of "C" was not verified.  Thus, the RO was unable to procure verification of the alleged in-service stressors.  Observations and experiences of the Veteran during service are competent evidence, but do not provide corroborative evidence of an in-service stressor event.  The Veteran was unable to provide corroborative evidence of his alleged in-service stressors, and was unable to provide specific details to allow for corroboration of his stressors through proper channels.  In conclusion, there is no persuasive evidence that the Veteran engaged in combat and the only evidence of in-service stressors are contained in the Veteran's uncorroborated statements.  Thus, there is no probative evidence that the claimed in-service stressors actually occurred.  Because the diagnosis was not based upon a verified service-related event, service connection for PTSD is not established.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Veteran does not have the requisite expertise to diagnose PTSD, and to determine whether he has PTSD due to stressors incurred in service.  As there is no competent evidence of a diagnosis of PTSD based on any independently verifiable in-service stressor and the constellation of symptoms associated with that disorder, service connection for PTSD is denied.

In conclusion, the evidence demonstrates that the Veteran does not have PTSD that was incurred in or aggravated by active service or that is related to service or to any corroborated incident therein.  38 C.F.R. §§ 3.303, 3.304.  As the preponderance of the evidence is against the claim, the "benefit-of-the- doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In January 2005, the Veteran underwent a private audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
45
65
75
LEFT
N/A
35
40
75
85

The pure tone average in the right ear was 55 decibels, and 59 decibels in the left ear.  Speech recognition scores were 92 percent in both ears.  Such findings translate to level I hearing in the right ear, and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a noncompensable disability rating.  

In February 2006, the Veteran underwent a VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
45
70
70
LEFT
N/A
35
45
75
85

The pure tone average in the right ear was 55 decibels, and 60 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed moderate to mild to severe sensorineural hearing loss in both ears.  Such findings translate to level IV hearing in the right ear, and level V hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent disability rating.  

In February 2010, the Veteran underwent another VA audiological examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
30
45
75
80
LEFT
N/A
30
45
70
85

The pure tone average in both ears was 57.5 decibels (rounded up to 58 decibels).  Speech recognition scores were 80 percent in both ears.  Such findings translate to level IV hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent disability rating.  

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim if the severity of his hearing loss disability should increase in the future.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of  hospitalization that would render impractical the application of the regular schedular standards."

The record does not include any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings.  The evidence of record does not otherwise show that the Veteran's hearing loss resulted in marked interference with employment, or requires frequent periods of hospitalization and treatment records are void of any finding of exceptional limitation beyond that contemplated by the schedule of ratings.  Consequently, the Board finds that the current disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran and a higher rating is denied on an extra-schedular basis.

In summary, for the reasons and bases expressed above, the Board has concluded that a disability rating in excess of 10 percent is not warranted for bilateral hearing loss disability.  Accordingly, the benefit sought on appeal is denied.


ORDER

New and material evidence having not been received, the claim of service connection for cardiovascular disability is not reopened and the claim is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

Otitis media, right ear

As detailed in the September 2009 Board Remand, service treatment records reflect that in June 1960 the Veteran received medical care for complaints of a left ear ache.  A July 1960 service treatment record indicates that he received follow-up treatment for his right ear.  Thus, the service treatment records include notation of right ear pathology.

Post-service medical records dated in May and August 1974, reflect that the Veteran sought treatment for complaints of pain in both ears.  Otitis media and otitis externa were assessed.  

Various private and VA outpatient treatment records dated in 1975 and 1976 reflect medical care for right external otitis.  A follow-up evaluation in June 1976 provided a diagnosis of remote bilateral mastoidectomies with infected cavities.  

Throughout the current appeal, the Veteran has consistently contended that he has experienced right ear pain since service.  See, e.g., T. at 4-11.  At the Board hearing, the Veteran testified that he puts drops in both of his ears every day.  T. at 11.  The Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In a February 1976 letter, a physician noted that, although the Veteran was treated for his bilateral ear problems at different time intervals, both disabilities were "contracted at the same time (in service)."  There is no indication, however, that the physician had access to the Veteran's claims folder to consider the Veteran's pertinent medical history.

Per the Board Remand, in February 2010, the Veteran underwent a VA examination to assess the nature and etiology of his claimed otitis media, right ear.  The VA examiner conducted an examination and diagnosed status post right otitis media with no evidence of active disease.  As there was no evidence of right ear otitis media an opinion was not rendered as to etiology.  The examiner, however, failed to address the Veteran's subjective complaints of right ear symptomatology, and the fact that a diagnosis of chronic otitis media was rendered in the 1970's.  A chronic condition refers to a health-related state, lasting a long time.  Stedman's, 27th Ed. At 348.  Thus, while there were no objective findings of active disease at the time of the February 2010 VA examination, the examiner failed to address whether the Veteran's status post right otitis media was related to his period of active service.  Remand is necessary to request that the February 2010 VA examiner provide an opinion as to the etiology of the Veteran's chronic otitis media.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


Migraine headaches

The Board notes that a November 2004 opinion from a VA examiner states that the Veteran's migraine headaches were likely triggered by ear surgery/trauma.  The February 2010 VA examiner stated that the Veteran began having headaches after his mastoid surgeries in the 1970's.  Thus, entitlement to service connection for headaches hinges on whether service connection is established for right otitis media, and thus is inextricably intertwined with such issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the establishment of service connection for right otitis media will impact the issue of entitlement to service connection for migraine headaches, it follows that any Board action on the headache claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Acquired psychiatric disability

Correspondence dated in March 1977 from a private clinical psychologist reflects that the Veteran was seen for psychological consultation and personality testing that same month.  The Veteran voiced complaints and frustration with his recurring ear problems and problems maintaining employment.  The examiner stated that the Veteran presented with some considerable underlying depression and agitation which would best approximate a diagnosis of adjustment reaction of adult life and he tends to emphasize his physical complaints and concerns.  It was the examiner's impression that real physical problems are likely to be the cause of his concern at present and there did not appear to be any "secondary gains" central to his presenting problems.  The Veteran was obviously very frustrated and embittered over his current inability to re-establish himself vocationally, and he would benefit from some supportive and ventilating psychotherapy.  

An April 1977 evaluation by a private psychiatrist reflects that the Veteran complained of hearing loss, anxiety and depression.  The Veteran reported that he began having hearing problems in 1961 which had gradually become worse.  He reported ear operations in 1975 and 1976.  He reported that he had not been working due to his hearing problems.  Upon mental status examination, the examiner diagnosed anxiety neurosis.  The examiner noted the Veteran's report that because of his hearing defect he had been unable to pass a physical for a job and he was worried about losing everything because he has no income.  The examiner noted that the Veteran has the capability of doing work and the desire but the examiner doubted that he would be accepted due to his physical handicaps.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Psychiatric evaluations completed during the course of this appeal have reflected diagnoses of depression, anxiety, and anxiety neurosis.  At a January 2010 VA examination, upon mental status examination, the examiner diagnosed anxiety disorder not otherwise specified.  The examiner acknowledged the Veteran's psychiatric treatment in 1977; however, an etiological opinion was only proffered as to an etiological relationship to service.  An opinion has not been rendered as to whether any acquired psychiatric disability is proximately due to or aggravated by his otitis media, right ear.  Thus, entitlement to service connection for an acquired psychiatric disability may hinge on whether service connection is established for otitis media, right ear, and thus is inextricably intertwined with such issue.  In the event service connection is established for otitis media, right ear, the Veteran should be afforded a VA examination to assess whether any acquired psychiatric disability is proximately due to or aggravated by his otitis media, right ear.  

Accordingly, the case is REMANDED for the following actions:

1.  The February 2010 VA examiner (M.A.L.) should be requested to provide an opinion as to the etiology of the Veteran's chronic otitis media, right ear.  It is imperative that the claims folder and a copy of this Remand be reviewed in conjunction with the examination.  If deemed necessary by the examiner, the Veteran should be scheduled for another physical examination and any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to whether the Veteran's chronic otitis media, right ear, diagnosed in the 1970's is at least as likely as not (a 50 percent probability or greater) had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

In the event the February 2010 VA examiner is unavailable to proffer an etiological opinion, another VA physician with appropriate expertise should review the claims folder to determine the etiology of the Veteran's chronic otitis media, right ear.  It is imperative that the claims folder and a copy of this Remand be reviewed in conjunction with the examination.  If deemed necessary by the examiner, the Veteran should be scheduled for another physical examination and any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to whether the Veteran's chronic otitis media, right ear, diagnosed in the 1970's is at least as likely as not (a 50 percent probability or greater) had its clinical onset in service or is otherwise related to service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

2.  IF, AND ONLY IF, service connection is established for otitis media, right ear, the Veteran should be scheduled for a VA examination to assess the etiology of his acquired psychiatric disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  For each psychiatric disability identified, the examiner should offer an opinion as to the following:

a)  Is any acquired psychiatric disability at least as likely as not (a 50% or higher degree of probability) proximately due to the Veteran's otitis media, right ear; 

b)  If not, is any acquired psychiatric disability at least as likely as not (a 50% or higher degree of probability) aggravated by the Veteran's otitis media, right ear.  If so, please identify the permanent and measurable increase in the severity of acquired psychiatric disability that is attributed to service-connected otitis media, right ear. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the post-service treatment records reflecting psychiatric diagnoses and treatment in 1977.

3.  After completion of the above, review the expanded record and readjudicate the claims of service connection for otitis media, right ear, migraine headaches, and acquired psychiatric disability, to include consideration of 38 C.F.R. § 3.310.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


